MEMORANDUM ***
Avtar Singh Chahal (“Chahal”), a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. In a “streamlined” case, we review the IJ’s decision as the final agency decision. Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003). We deny the petition for review.
The IJ found that Chahal was not credible in describing his alleged persecution by Indian police, and on that basis found him ineligible for asylum or withholding of removal. Chahal argues that the IJ erroneously relied on minor inconsistencies in his testimony to make a negative credibility finding.
The IJ’s finding that Chahal was not credible is supported by substantial evidence. See Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). Chahal made two false statements during his asylum hearing: he denied ever having been arrested in the United States and stated that he resided in California at the time that he filed his application for asylum and withholding of removal. Given Chahal’s willingness to make false statements under oath regarding major events, the IJ had a substantial, legitimate basis for his disbelief of Chahal’s other testimony.
Because we uphold the IJ’s finding that Chahal was not credible, we do not reach Chahal’s argument that the IJ erred when he determined that, even if Chahal’s account were true, the events that Chahal described did not amount to persecution on account of a protected ground.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.